

116 SRES 367 ATS: Condemning the horrific attack in Dayton, Ohio, and expressing support and prayers for all those impacted by that tragedy.
U.S. Senate
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 367IN THE SENATE OF THE UNITED STATESOctober 21, 2019Mr. Portman (for himself and Mr. Brown) submitted the following resolution; which was referred to the Committee on the JudiciaryOctober 29, 2019Committee discharged; considered and agreed toRESOLUTIONCondemning the horrific attack in Dayton, Ohio, and expressing support and prayers for all those
			 impacted by that tragedy.
	
 Whereas, on August 4, 2019, a mass shooting took place in Dayton, Ohio; Whereas the people of the United States mourn the 9 innocent lives lost in that unthinkable tragedy: Megan Betts, Monica Brickhouse, Nicholas Cumer, Derrick Fudge, Thomas McNichols, Lois Oglesby, Saeed Saleh, Logan Turner, and Beatrice Warren-Curtis;
 Whereas the people of the United States express gratitude for the heroic actions of the men and women of the Dayton Police Department who courageously responded to the shooting and saved countless lives;
 Whereas the people of the United States express appreciation and gratitude for the first responders who responded quickly to the shooting and the professionals and volunteers who cared for the injured;
 Whereas the people of the United States continue to pray for the individuals who were wounded in the attack and continue to recover;
 Whereas the people of the United States commit to supporting communities and local businesses that have been devastated by gun violence to help the communities and businesses recover and rebuild;
 Whereas the entire Dayton community united in support of the victims and their families; and
 Whereas the shooting in Dayton, Ohio, occurred approximately 13 hours after a mass shooting in El Paso, Texas, and the people of the United States mourn the 22 innocent lives lost in that tragedy: Now, therefore, be it
	
 That the Senate— (1)condemns the senseless attack that took place in Dayton, Ohio, on Sunday, August 4, 2019;
 (2)honors the memory of the victims who were killed; (3)expresses hope for a full and speedy recovery and pledges continued support for the individuals injured in the attack;
 (4)offers heartfelt condolences and deepest sympathies to the Dayton community and the families, friends, and loved ones affected by the tragedy;
 (5)commits to seeking solutions to reduce gun violence, mass shootings, and acts of domestic terrorism in the United States; and
 (6)honors the selfless and dedicated service of— (A)the medical professionals and other individuals who cared for the victims in the community of Montgomery County, Ohio;
 (B)the emergency response teams and law enforcement officials who responded to the call of duty; and (C)the law enforcement officials who continue to investigate the attack.